DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 5, 2021 have been fully considered and they are persuasive in part.
Applicant argues that the claimed back pressure valve is not shown in a separate and distinct structure (“a component”) therefore the art fails to teach the claim. Examiner does not find this argument persuasive. When rejecting the claim, Examiner relied on citation “400” as a guide to the applicant in the preamble of the claim so as to point them in the direction of the rejection. The claim only requires that the back pressure valve comprises the structures of “a valve body”, “a flow bore”, “a first body seal”, “a poppet”, and “a test port” (as well as some defining features of those structure above). As noted in the rejection, all of those elements are contained within component (470) of Examiner’s rejection. While the prior art may include other structures that comprise the entirety of the prior art valve (400), the exact structure of Montoya as recited in its entirety in the prior art is not relied upon by the Examiner. For example, if the claim required a housing or some other outer component that was then attached to the “a component”, then the rejection would no longer read. The structures as cited in the claim are the full scope of what the back pressure valve is per the claim, and it is those elements that must be within a bore of a component regardless of whether the prior art teaches that the component is 
Applicant’s further arguments relate to the interpretation of a component, and therefore are not persuasive given the reasons above. 
Applicant’s argument regarding claim 9 is considered persuasive, and therefore, Examiner withdraws the rejection of claim 9.
Applicant further withdraws the objections made to the drawings in view of the amended drawings filed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 9, 13, 14, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Montoya et al US Patent 10,787,883 hereinafter referred to as Montoya.
Regarding claims 1, 2, 13, 14, and 17-19, Montoya discloses a testable back pressure valve (400) for controlling fluid through a bore (499/474) of a component (470) installed in a wellbore (Column 11, lines 32-40) comprising a valve body (840), a flow bore (844/845), at least a first body seal (seal held in groove (848) - Column 9, lines 4-16), a poppet (510) moveable in the valve body from a closed position as claimed (Figure 10A-10B) and an open position as claimed (Figures 11A-11B), at least a first poppet seal (held in groove (852) - Column 8, lines 
	Regarding claim 5, Montoya further discloses a hanger (Column 11, lines 32-40) wherein the valve is positioned within (as cited) and a first communication port (477) for aligning with the test port (as shown on the figures).

Allowable Subject Matter
Claims 9-12 are allowed.
Claims 3, 4, 6-8, 15, 16, and 20-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741.  The examiner can normally be reached on Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (acting) TARAS BEMKO can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA SCHIMPF/Primary Examiner, Art Unit 3672